DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 26-29, 31-34, 36, 37, and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the second end of the first portion” in lines 8-9.  Does Applicant intend to recite the second end of the “second portion?”
Claims 22-24, 26-29, 31-34, 36, 37, and 39-41 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-29, 31, 34, 36, 37, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossart (EP 2698276 as provided by Applicant) in view of JP 60-175159 (as provided by Applicant; hereinafter ‘159).
Regarding claim 21, Cossart discloses an armrest assembly for a passenger seat comprising: a moveable arm (48) comprising a first rotation axis (Y); a second rotation axis (X); a first portion (50) comprising a first end and a second end opposite the first end, the first end of the first portion defining a proximal end of the moveable arm, the first portion rotatable about the first rotation axis; and a second portion (52) comprising a first end and a second end opposite the first end, the second end of the first portion defining a distal end of the arm opposite from opposite the proximal end, wherein the second portion is rotatable relative to the first portion, and about the second rotation axis, wherein the second portion comprises an ergonomic face (62), a lower face opposite the ergonomic face, and a stowing face (60) between the ergonomic face and the lower face, wherein a width of the ergonomic face is greater than a width of the stowing face, wherein the first portion is rotatable about the first rotation axis such that the moveable arm is positionable about the first rotation axis between a stowed configuration and a deployed configuration, wherein, in the deployed position, the moveable arm extends in a lateral direction, and wherein, in the stowed configuration, the moveable arm extends in an upward direction, wherein the second portion is rotatable about second rotation axis relative to the first portion such that the second portion is positionable about the second rotation axis between a base configuration and a rotated configuration, wherein, in the base configuration and in the deployed configuration, the ergonomic face faces upward and the stowing face faces a lateral direction; and wherein, in the rotated configuration and in the deployed configuration, the ergonomic face faces the lateral direction, the stowing face faces upward, and, a surface of the first portion and a surface of the second portion extend in the same plane (this is the general arrangement), and an indexing pin (at 68 and/or 70, 72 for instance).  Cossart does not disclose the ergonomic face wider than the lower face and may not explicitly describe the in-plane surfaces (though this would be the case based on the drawings); further Cossart does not disclose details of the indexing pin as claimed.  However, as changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangements as claimed based on normal variation to improve aesthetics, comfort, and/or convenience for various users.  Regarding the indexing pin, ‘159 discloses a related device including a moveable arm further comprising: an indexing pin (12) at an interface between a first portion and a second portion, wherein the interface comprises a second end of the first portion and a first end of the second portion, and wherein the second end of the first portion and the first end of the second portion face each other, wherein the indexing pin extends outwards from at least one of the second end of the first portion or the first end of the second portion; a first opening (at/adjacent 13) corresponding to a base configuration, and a second opening (other adjacent opening) corresponding to a rotated configuration, wherein the first opening and the second opening are defined in the first end of the second portion or the second end of the first portion opposite from the indexing pin, and wherein the indexing pin is engageable with the first opening and the second opening to prevent rotation about a second rotation axis (see figures; this is the general manner of operation).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an indexing pin arrangement as taught by ‘159 in Cossart’s device because this could provide a simple and reliable means of controlling the relative positions of the portions to improve security, comfort, and/or convenience for various users.
Regarding claim 22, Cossart, modified as described, further discloses a passenger seat comprising:U.S. Appl. No. 17/264,833National Stage of I.A. No. PCT/1B2018/055734Docket No. 038398-1232842 PRELIMINARY AMENDMENTPage 3a first seatback, a second seatback (two members 46), and a gap (P) between the first and second seatbacks; and a first seat pan aligned with the first seatback and a second seat pan aligned with the second seatback (see at least Figure 2).  
Regarding claims 23, 24, and 34, Cossart, modified as described, further discloses the second rotation axis is approximately perpendicular to the first rotation axis, wherein the second rotation axis is approximately parallel to a line extending between the proximal end and the distal end of the moveable arm (see again Figure 2).
Regarding claims 26, 27, and 36, Cossart, modified as described, further discloses the ergonomic face is wider than the stowing face (see figures), but does not clearly disclose the width of stowing face is approximately equal to a width of the gap or the ergonomic face having softer materials than the stowing face.  [Note that while Cossart discloses the stowing face less wide than dimension P, this appears to be necessary for the stowed configuration and the face is in fact nearly equal to P based on the figures, which is much as in Applicant’s invention.]  However, as changes in size, shape, and material require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the dimensions and materials as claimed based on normal variation to improve comfort and convenience for various users.
Regarding claim 28, Cossart, modified as described, further discloses an internal rod (64) extending between the first portion and the second portion such that the internal rod is parallel to the second rotation axis.  
Regarding claims 29 and 37, Cossart, modified as described, further discloses the second portion linearly movable along a rotation axis between a retracted configuration (as in Figures 2, 3, etc. of ‘159) wherein a first portion and a second portion of an armrest are immediately adjacent one another and the indexing pin is engaged with the first opening or the second opening; and an extended configuration (as in Figures 4, 5 of ‘159 for instance) where the first portion and the second portion are spaced apart from one another by an armrest gap in an axial direction of a rotation axis, a distance between the portions greater in the extended position than the retracted position (this would be the general configuration based on incorporation of the teachings of ‘159 as described above).  
Regarding claims 31 and 39, Cossart, modified as described, further discloses the moveable arm comprises at least one limit portion (70, 72 for instance) to limit rotation of the first portion and the second portion relative to one another to approximately 900.  
Regarding claim 41, Cossart, modified as described, further discloses the indexing pin extends parallel to the second rotation axis (this is the arrangement based on the components of the reference devices).

Claims 32, 33, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossart in view of ‘159 and further in view of Spykerman et al. (US Patent Number 5320414).  Cossart, modified as described, discloses an assembly as explained above but does not clearly disclose automatic rotation.  Spykerman discloses a related device including rotation of a moveable arm about a first rotation axis causes an automatic rotation of a second portion about a second rotation axis relative to a first portion (i.e. member 20 rotates about an armrest-longitudinal axis automatically when armrest 20, 30 are rotated about a transverse axis; see at least the last two full paragraphs of column 3), wherein: movement of the moveable arm from the stowed toward the deployed configuration causes an ergonomic face of the second portion to rotate to face upward; and movement of the moveable arm from the deployed toward the stowed configuration causes the ergonomic face of the second portion to rotate to face the lateral direction (this is the general manner of operation).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as taught by Spykerman in Cossart’s device as previously modified because this could improve function, comfort, and convenience for various users.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.  That is, while Cossart may not disclose all of the features of the claimed invention, they are obvious in view of Cossart and ‘159 as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636